Citation Nr: 0821570	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  08-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased initial evaluation rating for 
bilateral hearing loss, currently rated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern






INTRODUCTION

The veteran served on active duty from May 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.

In June 2008, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's age. See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The veteran is in receipt of service connection for tinnitus, 
and is in receipt of the maximum schedular evaluation of ten 
percent. See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006) (Noting that VA's determination that bilateral and 
unilateral tinnitus warranted a maximum schedular ten percent 
rating could not be reviewed by the Court of Appeals for 
Veteran's Claims); Wanner v. Principi, 370 F.3d 1124 (Fed. 
Cir. 2004) (Holding that the Secretary's discretion over the 
rating schedule is "insulated from judicial review," with one 
recognized exception limited to constitutional challenges); 
see also 38 U.S.C.A. § 7252(b) (West 2002) ("the Court may 
not review the schedule of ratings for disabilities . . . or 
any action of the Secretary in adopting or revising the 
rating schedule").


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by a Level I hearing loss for the right 
ear and a Level V hearing loss for the left ear.





CONCLUSION OF LAW

The criteria for a compensable rating for bilateral  hearing 
loss disability have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.159, 3.385, 4.1, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letter from the RO to the veteran dated in July 2005. The 
letter effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide. 
Additionally, a June 2007 letter informed the veteran of how 
the RO assigns disability ratings and effective dates if a 
claim for service connection or an increased rating is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) ((Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the veteran]; contains competent evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of disability; and indicates that the disability or symptoms 
may be associated with the veteran's active military, naval, 
or air service; but does not contain sufficient medical 
evidence for the [VA] to make a decision on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran contends that he is entitled to an initial 
increased rating for bilateral hearing loss, currently 
evaluated as noncompensable. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied. 

Although the veteran asserts that his hearing impairment is 
worse than is contemplated by the currently-assigned 
evaluation, application of clinical testing results mandate a 
denial of the claim. Stated alternatively, there is no legal 
basis to grant the veteran's claim. 

The law provides that while the veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. § 
4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). However, where the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999). Nevertheless, a veteran may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

Impaired hearing will be considered a disability only after 
threshold requirements are met. Once disability is 
established, levels of hearing loss are determined by 
considering the pure tone threshold average and speech 
discrimination percentage scores. 38 C.F.R. § 4.85(b) Table 
VI. Disability ratings are assigned by combining a level of 
hearing loss in each ear. 38 C.F. R. § 4.85(e), Table VII; 
Lendenman v. Principi, 3 Vet. App. at 345 (1992) (assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test. The horizontal lines in Table VI 
(in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on controlled speech 
discrimination test. The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test. The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from 38 C.F.R. § 4.86, 
Table VII, by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing. For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
Diagnostic Code is 6100. See 38 C.F.R. § 4.85(b), Diagnostic 
Codes 6100-6110 (2007).

At a September 2006 VA audiological examination, studies 
revealed the veteran's right ear had an average of 54 decibel 
loss, and the left ear showed an average of 60 decibel loss. 
Speech discrimination was 94 percent for the right ear and 84 
percent for the left ear.

In a November 2006 rating decision, the RO granted the 
veteran service connection for bilateral hearing loss and 
assigned a noncompensable evaluation based on the objective 
data from the September 2006 examination. 

At a July 2007 VA examination, studies revealed the veteran's 
right ear had an average of 56 decibel loss, and the left ear 
showed an average of 65 decibel loss. Speech discrimination 
was 94 percent for the right ear and 72 percent for the left 
ear.

The veteran has asserted his bilateral hearing loss (i.e., of 
both ears) is more severe than as evaluated by VA. However, 
given the clinical test results, VA cannot grant an increased 
schedular evaluation for the disorder. Under the Lendenman 
case, VA must apply the schedular criteria as discussed 
above. In another context, it has be held that VA must only 
consider the factors as enumerated in applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).       

Here, the clinical findings clearly warrant denial of the 
claim as they do not show such hearing impairment as warrants 
an increased rating. A review of 38 C.F.R. 
§ 4.86, Table VI, shows at its worst, that the right ear is 
Roman Numeral I and the left is a Roman Numeral V loss. These 
losses equate to a noncompensable evaluation under 38 C.F.R. 
§ 4.86, Table VII. The veteran is currently and correctly 
evaluated with the noncompensable rating.

Accordingly, the benefit sought on appeal is denied.




ORDER

An increased evaluation rating for bilateral hearing loss is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


